Citation Nr: 1002258	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-32 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD), 
anxiety and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to June 
1978.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2008 for further development.  The Veteran was 
scheduled for a Board video conference hearing in September 
2007, but failed to appear.  

The Board acknowledges that when the Veteran filed his claim, 
he requested compensation specifically for PTSD.  However, 
the Veteran has submitted various medical evidence reflecting 
diagnoses of anxiety and depression that arise from the same 
symptoms for which he seeks benefits.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but 
rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Accordingly, the issue has been redescribed since 
the February 2008 Board remand as reflected in the first page 
of this decision.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue before the Board is entitlement to service 
connection for acquired psychiatric disability, claimed as 
PTSD, anxiety and depression.

The Veteran maintains that his PTSD is related to an assault 
he underwent while in service.  The Board notes that his 
service treatment records show that he was treated after 
trauma in April 1977 and treated after an assault when a 
stranger hit him with a crowbar in October 1977.  

The Board notes that when the Veteran underwent a VA 
examination in June 2004, the Veteran did not have a 
diagnosis of PTSD at the time.  Evidence recently received 
into the claims file includes some VA treatment records which 
reflect a current diagnosis of PTSD.  Moreover, treatment 
records reflect diagnoses of anxiety and depression.  Under 
the circumstances, the Board believes that a VA examination 
to determine whether the Veteran's has PTSD is related to his 
assault in service or post service, and to determine whether 
anxiety and depression are related to service, is 
appropriate.  

In view of the need to return the case for a current VA 
examination, the Board notes several other matters which 
should be clarified.  The Board notes that in his claim 
received in February 2004, the Veteran noted that he was 
treated for PTSD at Crowley County Correctional Facility from 
2001 to 2004.  The Board remanded the claim in February 2008 
to obtain the aforementioned records.  In a response received 
in December 2008, the facility directed the RO to a telephone 
number to the Denver Reception and Diagnostic Center (DRDC).  
In January 2009, the RO requested the Veteran's records via 
facsimile.  To date, no response has been received from the 
DRDC.  Since the Board is remanding the Veteran's claim for 
an examination, efforts should be made to contact DRDC to 
determine if any records are available.

It is also note clear whether adequate VCAA notice has been 
furnished in connection with the personal assault aspects of 
the PTSD claim.  The Board notes that the Veteran was 
furnished PTSD questionnaires, but it is not clear from the 
record that provisions related to PTSD due to personal 
assault were included.  Again, in view of the need to return 
the case for a VA examination, it is appropriate to direct 
action to ensure compliance, with 38 C.F.R. § 3.304(f)(4) 
(2009). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
appropriate PTSD personal assault 
notice as required by 38 C.F.R. § 
3.304(f)(4). 

2.  The RO should take appropriate action 
to follow-up with its original request to 
obtain medical records showing treatment 
at the Crowley County Correction 
Facility, to specifically include 
contacting the DRDC to ascertain whether 
any records are available.  

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
psychiatric examination by a 
psychiatrist.  It is imperative that 
the claims file be made available to 
and be reviewed by the examiner, to 
specifically include all service 
treatment and personnel records.  Any 
indicated special tests, such as PTSD 
psychological testing, should be 
accomplished.  All acquired psychiatric 
disorders found on examination should 
be clearly reported.  After reviewing 
the claims file and examining the 
Veteran, the examiner should respond to 
the following:

 a)  Does the Veteran have PTSD 
causally related to an in-service 
assault?

 b)  Was an acquired psychiatric 
disability other than PTSD manifested 
during service?

 c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current psychiatric disability other 
than PTSD is causally related to service?  

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence.  If an opinion cannot be 
provided without resorting to mere 
speculation, the VA examiner should 
discuss why an opinion is not possible.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
acquired psychiatric disorder, claimed as 
PTSD, anxiety, and depression, is 
warranted.  If the benefit remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


